Case 2:19-cr-00087-RGD-DEM Document 25 Filed 12/06/19 Page 1 of 1 PageID# 123




                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE EASTERN DISTRICT OF VIRGINIA
                              NORFOLK DIVISION



UNITED STATES OF AMERICA



       V.                                                  CRIMINAL NO.2:19CR87



MIKEL MANTHEV,JR.,

       Defendant.



                                           ORDER


       This matter comes before the Court upon Mikel Manthey, Jr.'s ("Defendant") Unopposed

Motion to Continue Sentencing Hearing, which is currently scheduled for December 17, 2019, at

2;00 p.m. ECF No. 24.

       Upon consideration of Defendant's motion and without objection from the United States,

the Court FINDS that it is in the interest ofjustice to continue Defendant's sentencing hearing.

 Accordingly, Defendant's Unopposed Motion to Continue Sentencing Hearing, ECF No. 24, is

hereby GRANTED,and Defendant's sentencing hearing is RESET for Monday. February 10,

2020 at 10:00 a.m.. in Norfolk.


       The Clerk is DIRECTED to forward a copy of this Order to all Counsel of Record, to the

United States Marshal, and to the United States Probation Office.

       IT IS SO ORDERED.



                                                                      S DISTRICT JUDGE
Norfolk, VA
December ^ ,2019
